Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to the Amendment dated March 1, 2022 and the Response to the Restriction Requirement dated May 6, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Election/Restrictions
Applicant’s election with traverse of Group I, claims 1, 3-6 and 8-12, in the reply filed on May 6, 2022 is acknowledged.  The traversal is on the ground(s) that in the present case, although the claimed subject matter may be classified in different classes, Applicant respectfully submits that no unreasonable search and examination burden exists because a search would likely yield a limited number of references (if any) for examination. Therefore, the search and examination burden is not an undue burden.  This is found persuasive.

Response to Arguments
Claim Rejections - 35 USC § 112
I.	Claims 21-29 have been rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an iron salt and a zinc salt, does not reasonably provide enablement for a metal salt.  The specification does not enable any person 

skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  
	The rejection of claims 21-29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of Applicant’s amendment.

II.	Claims 21-29 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:
	The rejection of claims 21-29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment. 

Claim Rejections - 35 USC § 103
I.	Claims 1, 3 and 5-12 have been rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (“Optimization of Deposition Conditions for Bright Zn-Fe Coatings and Its Characterization,” Protection of Metals and Physical Chemistry of Surfaces (2011 Sep), Vol. 47, No. 5, pp. 645-653) in view of Yang et al. (“Electrodeposition and Physico-Chemical Properties of Zn-Fe Alloy Coatings from Sulfate Solution,” Journal of Materials Science Letters (2002 Nov), Vol. 21, No. 21, pp. 1677-1680) and Karahan (“Effects of pH Value of the Electrolyte and Glycine Additive on Formation and Properties of Electrodeposited Zn-Fe Coatings,” The Scientific World Journal (2013 Jan 1), pp. 1-7).
	The rejection of claims 1, 3 and 5-12 under 35 U.S.C. 103 as being unpatentable over 

Bhat et al. in view of Yang et al. and Karahan has been withdrawn in view of Applicant’s amendment.

II.	Claim 4 has been rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (“Optimization of Deposition Conditions for Bright Zn-Fe Coatings and Its Characterization,” Protection of Metals and Physical Chemistry of Surfaces (2011 Sep), Vol. 47, No. 5, pp. 645-653) in view of Yang et al. (“Electrodeposition and Physico-Chemical Properties of Zn-Fe Alloy Coatings from Sulfate Solution,” Journal of Materials Science Letters (2002 Nov), Vol. 21, No. 21, pp. 1677-1680) and Karahan (“Effects of pH Value of the Electrolyte and Glycine Additive on Formation and Properties of Electrodeposited Zn-Fe Coatings,” The Scientific World Journal (2013 Jan 1), pp. 1-7) as applied to claims 1, 3 and 5-12 above, and further in view of Brunner et al. (US Patent Application Publication No. 2013/03166190 A1).
	The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Bhat et al. in view of Yang et al. and Karahan as applied to claims 1, 3 and 5-12 above, and further in view of Brunner et al. has been withdrawn in view of Applicant’s amendment.

III.	Claims 21-23 and 25-29 have been rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (“Optimization of Deposition Conditions for Bright Zn-Fe Coatings and Its Characterization,” Protection of Metals and Physical Chemistry of Surfaces (2011 Sep), Vol. 47, No. 5, pp. 645-653) in view of Yang et al. (“Electrodeposition and Physico-Chemical Properties of Zn-Fe Alloy Coatings from Sulfate Solution,” Journal of Materials Science Letters (2002 Nov), 

Vol. 21, No. 21, pp. 1677-1680) and Karahan (“Effects of pH Value of the Electrolyte and Glycine Additive on Formation and Properties of Electrodeposited Zn-Fe Coatings,” The Scientific World Journal (2013 Jan 1), pp. 1-7).
	The rejection of claims 21-23 and 25-29 under 35 U.S.C. 103 as being unpatentable over Bhat et al. in view of Yang et al. and Karahan has been withdrawn in view of Applicant’s amendment.

IV.	Claim 24 has been rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (“Optimization of Deposition Conditions for Bright Zn-Fe Coatings and Its Characterization,” Protection of Metals and Physical Chemistry of Surfaces (2011 Sep), Vol. 47, No. 5, pp. 645-653) in view of Yang et al. (“Electrodeposition and Physico-Chemical Properties of Zn-Fe Alloy Coatings from Sulfate Solution,” Journal of Materials Science Letters (2002 Nov), Vol. 21, No. 21, pp. 1677-1680) and Karahan (“Effects of pH Value of the Electrolyte and Glycine Additive on Formation and Properties of Electrodeposited Zn-Fe Coatings,” The Scientific World Journal (2013 Jan 1), pp. 1-7) as applied to claims 21-23 and 25-29 above, and further in view of Brunner et al. (US Patent Application Publication No. 2013/03166190 A1).
	The rejection of claim 24 under 35 U.S.C. 103 as being unpatentable over Bhat et al. in view of Yang et al. and Karahan as applied to claims 21-23 and 25-29 above, and further in view of Brunner et al. has been withdrawn in view of Applicant’s amendment.

Response to Amendment

Claim Rejections - 35 USC § 112
Claims 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26
	line 2, it appears that “a zinc salt” is the same as the zinc salt recited in claim 21, line 2. However, the claim language is unclear as to whether it is. If not, then what is their relationship?

Claim 27
	line 2, it appears that “a zinc salt” is the same as the zinc salt recited in claim 21, line 2. However, the claim language is unclear as to whether it is. If not, then what is their relationship?

Claim Rejections - 35 USC § 103
I.	Claims 1, 3-6, 10-12 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Patent No. 4,444,629) in view of Capper et al. (US Patent Application Publication No. 2005/0189231 A1).
	Regarding claim 1, Martin teaches an electrolyte solution (= a zinc/iron alloy electroplating bath) [col. 1, lines 46-47] for electroplating, comprising: 

• a metal salt comprising an iron salt (= iron ions, in accordance with conventional practice, can be introduced into the aqueous solution in the form of a soluble iron salt) [col. 2, line 67 to col. 3, line 1] and a zinc salt (= the zinc ions, also in accordance with conventional practice, can be introduced into the aqueous solution in the form of soluble salts of zinc) [col. 3, lines 7-9], wherein a concentration of the zinc salt is from about 0.02 mol/L to about 0.2 mol/L of the electrolyte solution (= the zinc ions should be employed in the bath in an amount of from about 2 grams per liter to about 120 grams per liter) [col. 3, lines 12-15]; 
• an alkali metal citrate having a concentration (= the preferred chelating or complexing agents include citric acid as well as an alkali metal salt thereof) [col. 3, lines 37-46]; 
• an alkali metal acetate (= sodium acetate) [col. 3, line 28]; 
• a citric acid (= the preferred chelating or complexing agents include citric acid) [col. 3, lines 37-46]; and
• a pH modifying solution comprising a base, an acid, or combination thereof (= examples of such additional ingredients which may be employed in the zinc/iron alloy electroplating baths are buffers and bath modifiers, such as boric acid, acetic acid, ammonium sulfate, sodium acetate, ammonium chloride and the like) [col. 3, lines 23-28].
The solution of Martin differs from the instant invention because Martin does not 
disclose the following:
a.	Wherein the alkali metal citrate has a concentration from about 0.01 mol/L to about 0.05 mol/L of the electrolyte solution.
Martin teaches that:

The zinc/iron alloy electroplating bath can range in pH from about 0 up to about 6.5, preferably from about 0.5 to about 5. When the bath is weakly acidic or near neutral, such as at a pH of about 3 to about 6.5, it is preferred to incorporate conventional complexing or chelating agents to maintain an effective amount of the metal ions in solution. The preferred chelating or complexing agents are citric acid, gluconic acid, glucoheptanoic acid, tartaric acid, ascorbic acid, isoascorbic acid, malic acid, glutaric acid, muconic acid, glutamic acid, glycollic acid, aspartic 
acid, and the like as well as their alkali metal, ammonium, zinc or ferrous salts thereof. Additionally, suitable complexing or chelating agents that can be employed include nitrilo triacetic acid, ethylene diamine tetra ethanol, and ethylene diamine tetra acetic acid and salts thereof (col. 3, lines 34-49).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the alkali metal citrate described by Martin with wherein the alkali metal citrate has a concentration from about 0.01 mol/L to about 0.05 mol/L of the electrolyte solution because considering that Martin is silent as to the specific concentration of the alkali metal citrate, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art to have optimized the concentration of the alkali metal citrate through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 
1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].
Furthermore, Martin teaches that the bath can also optionally contain appropriate 
concentrations of nickel ions or cobalt ions to provide a ternary alloy of zinc-iron and nickel or zinc-

iron-cobalt (col. 4, lines 3-5).
Capper teaches an electroplating bath for depositing a zinc-nickel-iron ternary alloy (page 1, [0006]).
	The acidic electroplating bath may include any appropriate acid, organic or inorganic or appropriate salt thereof. In one embodiment, the acidic electroplating bath comprises one or more of hydrochloric acid, sulfuric acid, sulfurous acid, nitric acid, phosphoric acid, phosphorous acid, hypophosphorous acid, an aromatic sulfonic acid such as substituted or unsubstituted benzene sulfonic acids, toluene sulfonic acids, and similar and related aromatic sulfonic acids, methane sulfonic acids and similar alkyl sulfonic acids, a poly carboxylic acid such as citric acid, sulfamic acid, fluoboric acid or any other acid capable of providing a suitable acidic pH. The acid itself or an appropriate salt thereof may be used, as needed, e.g., to obtain the desired pH and ionic strength (page 5, [0066]).

	In one embodiment, an amount from about 5 to about 220 grams of salt and/or corresponding acidic component per liter of electroplating bath are utilized to obtain a pH in the acidic range, and in another embodiment, the amount is from about 10 to about 100 grams per liter. In one 
embodiment, the amount of acid is that sufficient to obtain the desired pH, as will be understood by those in the art (pages 5-6, [0067]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the alkali metal citrate described by Martin with wherein he alkali metal citrate has a concentration from about 0.01 mol/L to about 0.05 mol/L of the electrolyte solution because an amount from about 5 to about 220 grams of salt and/or corresponding acidic component per liter of electroplating bath are utilized to obtain a pH in the acidic range.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the 

prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
b.	Glycine having a concentration from about 0.1 mol/L to about 0.3 mol/L.
Martin teaches that the zinc/iron alloy electroplating bath of the invention may also contain various other additives or agents. In some instances, a particular additive or agent may be useful for more than one purpose (col. 3, lines 20-23).
	Capper teaches glycine. The foregoing list is not exhaustive and is exemplary only. Any other known brightener useful in electroplating zinc and/or nickel may be useful herein (page 7, [0087] and [0088]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the solution described by Martin with glycine having a concentration because glycine is a known brightener added in the art.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
As to “a concentration from about 0.1 mol/L to about 0.3 mol/L,” it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the glycine described by the Martin combination with wherein the 

glycine has a concentration from about 0.1 mol/L to about 0.3 mol/L because considering that Capper is silent as to the specific concentration of the glycine, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art to have optimized the concentration of the glycine through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].
	Regarding claim 3, Martin teaches wherein the pH of the electrolyte solution is from 
about 3 to about 6 (= the zinc/iron alloy electroplating bath can range in pH from about 0 up to about 6.5) [col. 3, lines 34-36].
	Regarding claim 4, Martin teaches wherein the iron salt comprises at least one of iron 
(II) sulfate, iron (II) chloride, iron (II) acetate, hydrates thereof, or combinations thereof (= a 
soluble iron salt, such as iron sulfate, iron chloride, iron fluoroborate, iron sulfamate, iron acetate, or mixtures thereof) [col. 3, lines 1-3].
	Regarding claim 5, Martin teaches wherein a concentration of the iron salt is from about 0.07 mol/L to about 0.35 mol/L of the electrolyte solution (= to provide an operating iron ion concentration ranging from about 5 grams per liter to about 140 grams per liter) [col. 3, lines 3-7].

	Regarding claim 6, Martin teaches wherein the zinc salt comprises at least one of zinc (II) sulfate, zinc (II) chloride, zinc (II) acetate, hydrates thereof, or combinations thereof (= in the form of soluble salts of zinc, such as the chloride, sulfate, fluoroborate, acetate, or sulfamate salts, or mixtures thereof) [col. 3, lines 9-11].
	 Regarding claim 10, Martin teaches wherein the alkali metal citrate comprises at least one of citric acid trisodium salt, citric acid disodium salt, citric acid monosodium salt, citric acid 
tripotassium salt, citric acid dipotassium salt, citric acid monopotassium salt, hydrates thereof, 
or combinations thereof (= an alkali metal salt of citric acid (col. 3, lines 40-46), where alkali metals are Li, Na, K, RB, Cs and Fr).
	Regarding claim 11, Martin teaches wherein the alkali metal acetate comprises at least one of acetic acid sodium salt, acetic acid potassium salt, hydrates thereof, or combinations 
thereof (= sodium acetate) [col. 3, line 28].
Regarding claim 12, the solution of Martin differs from the instant invention because 
Martin does not disclose wherein a concentration of glycine is from about 0.1 mol/L to about 
0.15 mol/L of the electrolyte solution.
	Capper teaches glycine (page 7, [0088]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the glycine described by the Martin combination with wherein the glycine has a concentration from about 0.1 mol/L to about 0.3 mol/L because considering that Capper is silent as to the specific concentration of the glycine, which presumably is non-critical, and hence could vary in a wide range, it would have been 

obvious to one having ordinary skill in the art to have optimized the concentration of the glycine through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].
Regarding claim 30, the solution of Martin differs from the instant invention because Martin does not disclose wherein the pH modifying solution comprises potassium hydroxide, sodium hydroxide, sulfuric acid, or combinations thereof.
Martin teaches that the zinc/iron alloy electroplating bath can range in pH from about 0 up to about 6.5 (col. 3, lines 34-36).
Capper teaches that:
The acidic electroplating bath may include any appropriate acid, organic or inorganic or appropriate salt thereof. In one embodiment, the acidic electroplating bath comprises one or more of hydrochloric acid, sulfuric acid, sulfurous acid, nitric acid, phosphoric acid, phosphorous acid, hypophosphorous acid, an aromatic sulfonic acid such as substituted or unsubstituted benzene sulfonic acids, toluene sulfonic acids, and similar and related aromatic sulfonic acids, methane sulfonic acids and similar alkyl sulfonic acids, a poly carboxylic acid such as citric acid, sulfamic acid, fluoboric acid or any other acid capable of providing a suitable acidic pH. The acid itself or an appropriate salt thereof may be used, as needed, e.g., to obtain the desired pH and ionic strength (page 5, [0066]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pH modifying solution described by 

Martin with wherein the pH modifying solution comprises potassium hydroxide, sodium hydroxide, sulfuric acid, or combinations thereof because sulfuric acid is capable of providing an acidic pH.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 31, Martin teaches borate (= from boric acid) [col. 3, line 27].

II.	Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Patent No. 4,444,629) in view of Capper et al. (US Patent Application Publication No. 2005/0189231 A1) as applied to claims 1, 3-6, 10-12 and 30-31 above, and further in view of Bhat et al. (“Optimization of Deposition Conditions for Bright Zn-Fe Coatings and Its Characterization,” Protection of Metals and Physical Chemistry of Surfaces (2011 Sep), Vol. 47, No. 5, pp. 645-653).
	Martin and Capper are as applied above an incorporated herein.
	Regarding claim 8, the solution of Martin differs from the instant invention because Martin does not disclose at least one of thiamine hydrochloride or hydrates thereof.
Martin teaches that the zinc/iron alloy electroplating bath of the invention may also 

contain various other additives or agents. In some instances, a particular additive or agent may be useful for more than one purpose (col. 3, lines 20-23).
	Bhat teaches an electroplating bath for depositing a zinc-iron alloy. Addition of a small amount (0.5 g/L) of thiamine hydrochloride (THC) was found to show substantial influence on the brightness of the deposit (page 647, left column, lines 4-6).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the solution described by Martin with at least one of thiamine hydrochloride or hydrates thereof because the addition of a small amount (0.5 g/L) of thiamine hydrochloride (THC) was found to show substantial influence on the brightness of the deposit.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 9, Bhat teaches wherein a concentration of the at least one of thiamine hydrochloride or hydrates thereof is from about 0.001 mol/L to about 0.003 mol/L of the electrolyte solution (= a small amount (0.5 g/L) of thiamine hydrochloride (THC)) [page 647, left column, lines 4-6].


III.	Claims 21-24 and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Patent No. 4,444,629) in view of Capper et al. (US Patent Application Publication No. 2005/0189231 A1) and Bhat et al. (“Optimization of Deposition Conditions for Bright Zn-Fe Coatings and Its Characterization,” Protection of Metals and Physical Chemistry of Surfaces (2011 Sep), Vol. 47, No. 5, pp. 645-653).
	Regarding claim 21, Martin teaches an electrolyte solution (= a zinc/iron alloy electroplating bath) [col. 1, lines 46-47] for electroplating, comprising: 
• a metal salt comprising an iron salt (= iron ions, in accordance with conventional practice, can be introduced into the aqueous solution in the form of a soluble iron salt) [col. 2, line 67 to col. 3, line 3) and a zinc salt (= the zinc ions, also in accordance with conventional practice, can be introduced into the aqueous solution in the form of soluble salts of zinc) [col. 3, 
lines 7-9], wherein a concentration of the iron salt is from about 0.07 mol/L to about 0.35 mol/L of the electrolyte solution (= to provide an operating iron ion concentration ranging from about 5 grams per liter to about 140 grams per liter) [col. 3, lines 3-7]; 
• an alkali metal citrate having a concentration (= the preferred chelating or complexing agents is citric acid as well as its alkali metal salt thereof) [col. 3, lines 37-46]; 
• an alkali metal acetate (= sodium acetate) [col. 3, line 28]; 
• a citric acid (= the preferred chelating or complexing agents is citric acid) [col. 3, lines 37-46]; and
• a pH modifying solution comprising a base, an acid, or combination thereof (= examples of such additional ingredients which may be employed in the zinc/iron alloy 

electroplating baths are buffers and bath modifiers, such as boric acid, acetic acid, ammonium sulfate, sodium acetate, ammonium chloride and the like) [col. 3, lines 23-28].
The solution of Martin differs from the instant invention because Martin does not disclose the following:
a.	Wherein the alkali metal citrate has a concentration from about 0.01 mol/L to about 0.05 mol/L of the electrolyte solution.
Martin teaches that:
The zinc/iron alloy electroplating bath can range in pH from about 0 up to about 6.5, preferably from about 0.5 to about 5. When the bath is weakly acidic or near neutral, such as at a pH of about 3 to about 6.5, it is preferred to incorporate conventional complexing or chelating agents to maintain an effective amount of the metal ions in solution. The preferred chelating or complexing agents are citric acid, gluconic acid, glucoheptanoic acid, tartaric acid, ascorbic acid, isoascorbic acid, malic acid, glutaric acid, muconic acid, glutamic acid, glycollic acid, aspartic 
acid, and the like as well as their alkali metal, ammonium, zinc or ferrous salts thereof. Additionally, suitable complexing or chelating agents that can be employed include nitrilo triacetic acid, ethylene diamine tetra ethanol, and ethylene diamine tetra acetic acid and salts thereof (col. 3, lines 34-49).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the alkali metal citrate described by Martin with wherein the alkali metal citrate has a concentration from about 0.01 mol/L to about 0.05 mol/L of the electrolyte solution because considering that Martin is silent as to the specific concentration of the alkali metal citrate, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art to have optimized the concentration of the alkali metal citrate through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the 

optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the 
prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].
Furthermore, Martin teaches that the bath can also optionally contain appropriate concentrations of nickel ions or cobalt ions to provide a ternary alloy of zinc-iron and nickel or zinc-iron-cobalt (col. 4, lines 3-5).
Capper teaches an electroplating bath for depositing a zinc-nickel-iron ternary alloy (page 1, [0006]).
	The acidic electroplating bath may include any appropriate acid, organic or inorganic or appropriate salt thereof. In one embodiment, the acidic electroplating bath comprises one or more of hydrochloric acid, sulfuric acid, sulfurous acid, nitric acid, phosphoric acid, phosphorous acid, hypophosphorous acid, an aromatic sulfonic acid such as substituted or unsubstituted benzene sulfonic acids, toluene sulfonic acids, and similar and related aromatic sulfonic acids, methane sulfonic acids and similar alkyl sulfonic acids, a poly carboxylic acid such as citric acid, sulfamic acid, fluoboric acid or any other acid capable of providing a suitable acidic pH. The acid itself or an appropriate salt thereof may be used, as needed, e.g., to obtain the desired pH and ionic strength (page 5, [0066]).

	In one embodiment, an amount from about 5 to about 220 grams of salt and/or corresponding acidic component per liter of electroplating bath are utilized to obtain a pH in the acidic range, and in another embodiment, the amount is from about 10 to about 100 grams per liter. In one embodiment, the amount of acid is that sufficient to obtain the desired pH, as will be understood by those in the art (pages 5-6, [0067]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the alkali metal citrate described by Martin with wherein he alkali metal citrate has a concentration from about 0.01 mol/L to about 

0.05 mol/L of the electrolyte solution because an amount from about 5 to about 220 grams of salt and/or corresponding acidic component per liter of electroplating bath are utilized to obtain a pH in the acidic range.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
b.	At least one of thiamine hydrochloride or hydrates thereof.
Martin teaches that the zinc/iron alloy electroplating bath of the invention may also 
contain various other additives or agents. In some instances, a particular additive or agent may be useful for more than one purpose (col. 3, lines 20-23).
	Bhat teaches an electroplating bath for depositing a zinc-iron alloy. Addition of a small 
amount (0.5 g/L) of thiamine hydrochloride (THC) was found to show substantial influence on the brightness of the deposit (page 647, left column, lines 4-6).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the solution described by Martin with at least one of thiamine hydrochloride or hydrates thereof because the addition of a small amount (0.5 g/L) of thiamine hydrochloride (THC) was found to show substantial influence on the brightness of the deposit.

Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
c.	Glycine having a concentration from about 0.1 mol/L to about 0.3 mol/L.
Martin teaches that the zinc/iron alloy electroplating bath of the invention may also contain various other additives or agents. In some instances, a particular additive or agent may be useful for more than one purpose (col. 3, lines 20-23).
	Capper teaches glycine. The foregoing list is not exhaustive and is exemplary only. Any other known brightener useful in electroplating zinc and/or nickel may be useful herein (page 7, [0087] and [0088]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the solution described by Martin with glycine having a concentration because glycine is a known brightener added in the art.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when 

combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
As to “a concentration from about 0.1 mol/L to about 0.3 mol/L of the electrolyte solution” it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the glycine described by the Martin combination with wherein the glycine has a concentration from about 0.1 mol/L to about 0.3 mol/L because considering that Capper is silent as to the specific concentration of the glycine, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art to have optimized the concentration of the glycine through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].
	Regarding claim 22, Bhat teaches wherein a concentration of the at least one of thiamine hydrochloride or hydrates thereof is from about 0.001 mol/L to about 0.003 mol/L of the electrolyte solution (= a small amount (0.5 g/L) of thiamine hydrochloride (THC)) [page 647, left column, lines 4-6].
	Regarding claim 23, Martin teaches wherein the pH of the electrolyte solution is from about 3 to about 6 (= the zinc/iron alloy electroplating bath can range in pH from about 0 up to 

about 6.5) [col. 3, lines 34-36].
	Regarding claim 24, Martin teaches wherein the iron salt comprises at least one of iron (II) sulfate, iron (II) chloride, iron (II) acetate, hydrates thereof, or combinations thereof (= a soluble iron salt, such as iron sulfate, iron chloride, iron fluoroborate, iron sulfamate, iron acetate, or mixtures thereof) [col. 2, line 67 to col. 3, line 3].
	Regarding claim 26, Martin teaches a zinc salt comprising at least one of zinc (II) sulfate, zinc (II) chloride, zinc (II) acetate, hydrates thereof, or combinations thereof (= in the form of soluble salts of zinc, such as the chloride, sulfate, fluoroborate, acetate, or sulfamate salts, or mixtures thereof) [col. 3, lines 9-11].
	Regarding claim 27, Martin teaches a zinc salt having a concentration of from about 0.02 mol/L to about 0.2 mol/L of the electrolyte solution (= the zinc ions should be employed in the bath in an amount of from about 2 grams per liter to about 120 grams per liter) [col. 3, lines 12-15].
	Regarding claim 28, Martin teaches wherein the alkali metal citrate comprises at least one of citric acid trisodium salt, citric acid disodium salt, citric acid monosodium salt, citric acid tripotassium salt, citric acid dipotassium salt, citric acid monopotassium salt, hydrates thereof, or combinations thereof (= an alkali metal salt of citric acid (col. 3, lines 40-46), where alkali 
metals are Li, Na, K, RB, Cs and Fr).
	Regarding claim 29, Martin teaches wherein the alkali metal acetate comprises at least one of acetic acid sodium salt, acetic acid potassium salt, hydrates thereof, or combinations thereof (= sodium acetate) [col. 3, line 28].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.














/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        May 23, 2022